Citation Nr: 0301879	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for urethritis.

2.  Entitlement to a compensable rating for prostatitis.

3.  Entitlement to a compensable rating for residuals of 
boils and cellulitis of the axillae (hereafter a "skin 
disorder").

4.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for 
compensable ratings for service connected urethritis, 
prostatitis, and a skin disorder as well as a claim for 
38 C.F.R. § 3.324 benefits.  While the veteran, in his June 
1996 Substantive Appeal, requested a Central Office hearing, 
he thereafter failed to show for his October 1997 hearing.  
This matter has been before the Board on three earlier 
occasions - in December 1997, in May 1999, and in November 
2001.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for 
scheduled VA examinations.

2.  The question of entitlement to compensable ratings for 
urethritis, prostatitis, and a skin disorder cannot be 
answered without a VA examination.

3.  The veteran's service-connected urethritis, prostatitis, 
skin, and spermatocele disorders do not combine to interfere 
with employability.




CONCLUSIONS OF LAW

1.  Compensable ratings for urethritis, prostatitis, and a 
skin disorder are not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 4.14, 4.115a, 
4.115b, 4.118, Diagnostic Codes 7527, 7599, 7806, 7899 
(2002).

2.  The veteran does not meet the criteria for a 10 percent 
evaluation based on the effect of multiple noncompensable 
service-connected disabilities.  38 C.F.R. § 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board's remands, the veteran and his representative have 
been notified of the laws and regulations governing his 
claims for increased ratings, including notice of the VCAA as 
well as 38 C.F.R. § 3.655, and the reasons for the 
determinations made regarding his claims, including the fact 
the veteran's failure to show for a VA examination, without 
good cause, could lead to the denial of his claim.  See RO 
correspondence to the veteran dated in May 1994, February 
2000, and March 2000; supplemental statements of the case 
dated in August 1998, June 2001, and October 2002; and Board 
remands dated in December 1997, May 1999, and November 2001.

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, identified post-service VA 
treatment records, and written arguments presented by the 
veteran and his representative in support of the veteran's 
claims.  Moreover, while the RO, on a number of occasions 
following the Board's remands, asked the veteran to provide 
it with the names of addresses of medical facilities at which 
he received treatment for service connected disabilities, no 
reply was forthcoming from the veteran.  See RO 
correspondence to the veteran dated in January 1998, July 
1999, and November 2001.  Tellingly, "the duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the purtative evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), See also Olson v. Principi, 
3 Vet. App. 480, 483 (1992).

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claims and no reasonable possibility exist that any 
further assistance would aid the veteran in substantiating 
the claims.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. 
Reg. 45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  
See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Also see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), 
citing Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) 
(noting that the "duty to assist is not unlimited" and that 
"the duty to develop pertinent facts applies to 'all 
relevant facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issues on appeal, adjudication of the 
claims at this juncture may go forward because it poses no 
risk of prejudice to the veteran, even though the veteran was 
not provided express notice of the new rating criteria 
governing skin disorders.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

38 C.F.R. § 3.655

As to the merits of the claims, the veteran asserts that his 
urethritis, prostatitis, and skin disorder have become worse 
over time.  He notes that the disabilities are manifested by 
incontinence, frequent urination, and/or painful lesions 
and/or bumps on his arm and thus more nearly approximates 
those requirements needed to qualify for compensable ratings.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

The Board notes that governing regulations provide that VA's 
duty to assist normally includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 
5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 
(1994); 38 C.F.R. § 3.326 (2002).  

However, VA regulations specifically provide that:

[w]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.  38 C.F.R. 
§ 3.655(a), (b) (2002).  (Emphasis Added)

With the above laws and regulations in mind, the Board notes 
that a review of the record on appeal shows that the 
veteran's urethritis, prostatitis, and skin disorders have 
been rated as noncompensable disabling under 38 C.F.R. 
§§ 4.115a, 4.115b, 4.118, Diagnostic Codes 7599 (other 
disease of the genitourinary system), 7527 (prostate gland 
injuries), and 7899 (other disease of the skin).  See RO 
decisions entered in May 1967 and March 1995. 

However, in December 1997, May 1999, and November 2001, the 
Board remanded the veteran's appeal, in part, because the 
existing record did not contain sufficient medical evidence 
to rate the severity of his service connected disabilities 
under the above rating criteria.  Id.  As to the veteran's 
service connected skin disease, the Board noted that, while 
the veteran's skin disease was rated by analogy to Diagnostic 
Code 7806 (eczema) by the RO, neither the April 1994 VA 
examination report nor the other medical evidence of record 
provided sufficient information to rate his disability as 
eczema.  The Board also remanded the veteran's appeal to 
obtain medical opinion evidence so that, in rating the 
veteran's service connected urethritis and prostatitis, VA 
could distinguish between which problems were attributable to 
each service connected disability so as to not violate the 
rule against pyramiding when rating the veteran's 
genitourinary disabilities.  38 C.F.R. § 4.14 (2002).  
Specifically, the Board noted that both urethritis and 
prostatitis are manifested and rated based on increased 
urinary frequency.  38 C.F.R. §§ 4.114a, 4.115b.  However, 
prostatitis could also be manifested and rated as urinary 
tract infections if the urinary tract infections were the 
more dominant sympton-picture.  See 38 C.F.R. § 4.115a.  
Therefore, it was necessary to ask an urologist to 
differentiate, if possible, between which of the veteran's 
adverse genitourinary symptoms, such as frequent urination, 
were caused by service connected urethritis and which were 
caused by service connected prostatitis.

In order to obtain this necessary medical evidence the VA 
medical center (VAMC), on five occasions, scheduled the 
veteran for VA examinations/hospitalizations - one in June 
1998, one in January 2000, one in February 2000, one in March 
2000, and one in July 2002.  In correspondence and 
supplemental statement of the cases, mailed to the veteran's 
last address of record, both before and after the VA 
examinations, the RO notified the veteran of 38 C.F.R. 
§ 3.655.  See RO correspondence to the veteran dated in May 
1994, February 2000, and March 2000; supplemental statements 
of the case dated in August 1998, June 2001, and October 
2002.  The Board, in its December 1997, May 1999, and 
November 2001 remands, also provided the veteran with notice 
of 38 C.F.R. § 3.655.  In addition, a review of the record on 
appeal shows that all VA correspondence to the veteran was 
mailed to the veteran's last address of record and none of 
the letters, which provided the veteran with notice of his VA 
examinations, were reported returned by the United States 
Postal Service as being undeliverable.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994)(presumption of administrative 
process in the absence of clear evidence to the contrary 
applies to VA mailings).  

However, the veteran failed to report for any of these 
examinations.  Following the veteran's failure to report for 
these examinations and being provided notice of 38 C.F.R. 
§ 3.655, the veteran neither provided the RO with an excuse 
for his failure to report for any of the examinations, 
alleged that he did not receive notice of those examinations, 
or expressed a willingness to report for another examination.  
See 38 C.F.R. § 3.655(c).

Therefore, the Board concludes that the veteran had notice of 
the VA examinations, notice of 38 C.F.R. § 3.655, and, 
without good cause failed, to show for multiple VA 
examinations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
38 C.F.R. § 3.655(a).  

Next, the Board notes that a review of the record on appeal 
shows May 1994 and May 1996 VA examinations.  A review of the 
record on appeal also shows voluminous VA treatment records 
that were obtained by the RO both before and after the 
Board's many remands, dated from March 1990 to May 1996.  As 
to the veteran's genitourinary disabilities, while the VA 
treatment records were negative for complaints, diagnoses, or 
treatment for genitourinary problems, the VA examination 
reports show complaints of incontinence (see May 1994 VA 
examination) and thereafter complaints of urinating more then 
nine times a da (see May 1996 VA examination).  As to the 
skin disorder, the VA treatment records contain a single 
March 1992 treatment record in which the veteran complained 
of painful "bumps" on his right arm.  The May 1994 VA 
examiner noted problems on the veteran's forearms and thighs.  

However, for the same reasons expressed in the Board's 
earlier December 1997, May 1999, and November 2001 remands, 
the Board once again finds that neither the VA examinations 
nor the VA treatment records provide sufficient information 
for the Board to rate the severity of the veteran's 
disabilities under relevant rating criteria or to avoid 
violating the rule against pyramiding when rating the 
veteran's service connected urethritis and prostatitis.  
38 C.F.R. §§ 4.14, 4.115a, 4.115b, 4.118, Diagnostic 
Codes 7599, 7527, 7899, 7806.  Accordingly, his claims for 
increase ratings must be denied for failing to show for 
scheduled VA examinations that the Board had ordered as being 
necessary for a determination on whether the veteran met the 
criteria for compensable ratings.  38 C.F.R. § 3.655 (2002).

The salient point to be made about the veteran's case is that 
the VA examinations which the RO tried to schedule were 
sought for the express purpose of obtaining evidence 
necessary for a determination on whether the veteran met the 
criteria for compensable ratings.  Because the question of 
the veteran's entitlement to compensable evaluations turns on 
whether he meets the schedular criteria for increased 
ratings, and because examinations were required in order to 
determine whether he had in fact met those criteria, the 
benefits sought cannot be granted at this time based on the 
existing record.  Accordingly, his claims for increase 
ratings must be denied.  38 C.F.R. § 3.655 (2002).

38 C.F.R. § 3.324 Benefits

A review of the record on appeal shows the veteran has been 
granted service connection for urethritis, prostatitis, a 
skin disorder, and spermatocele.  See RO decision dated in 
May 1967.  Each of these disabilities has been evaluated as 
noncompensable.  The veteran maintains that his service-
connected disabilities, although noncompensable in nature, 
interfere with employability and therefore warrant the 
assignment of a 10 percent evaluation in accordance with the 
provisions of 38 C.F.R. § 3.324.

Controlling laws and regulations provide that, when a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2002).

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
show - a medical opinion that says that the veteran's service 
connected disabilities interfere with normal employability.  
Specifically, a review of the record on appeal shows both 
voluminous VA treatment records, dated from March 1990 to May 
1996, and VA examination reports, dated in May 1994 and May 
1996.  These records show the veteran's periodic complaints 
and/or treatment for service connected disabilities.  See VA 
treatment record dated in March 1992 and VA examinations 
dated in May 1994 and May 1996.  However, there is no 
indication in these records that his service-connected 
disabilities are productive of impairment which would 
interfere with his normal employability.  In this regard, it 
is observed that the VA treatment records are negative for 
complaints, diagnoses, or treatment for the veteran's service 
connected genitourinary disorder.  And, where employability 
is noted at all in these records, it is in the contact of the 
veteran's bilateral knee arthritis and/or substance abuse 
history being the reason for his employment difficulties.  
Impairment resulting from non service-connected disabilities 
may not be considered under 38 C.F.R. § 3.324.  Accordingly, 
the Board finds that the record indicates that the veteran's 
service-connected disorders are productive of minimal, if 
any, impairment, and the record includes no evidence of any 
appreciable impact upon his ability to work based on the 
medical evidence of record.  The Board concludes that a 10 
percent rating in accordance with the provisions of 38 C.F.R. 
§ 3.324 is not warranted.

In reaching the above conclusions, the Board has not 
overlooked the veteran's claim that his service connected 
disabilities interfere with normal employability.  The Board 
also notes that a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
veteran's statements as to the severity of his adverse 
symptomology are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Moreover, even 
though the veteran has described significant problems with 
employability because 
of service connected disabilities; this has not been 
confirmed by the clinical evaluations of record.  On the 
contrary, the clinical evidence of record indicates that his 
service connected disabilities cause no or minimal 
interference with work. 




ORDER

Compensable ratings for urethritis, prostatitis, and a skin 
disorder are denied.

A 10 percent rating under 38 C.F.R. § 3.324 (2002) is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

